DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “compare the detected among of incident light …”, considered to be “amount”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US2017/0272720 and further in view of Hara et al. US5,078,150.
For claim 1, 
Oki discloses a “medical light source device comprising: 
a first light source (blue light source 130B; fig 21, 22; [0183]) to emit light; 
an optical member (dichroic mirror 571; fig 22; [0184]) provided on an optical path of the light emitted from the first light source, the optical member transmitting a first part of the light (the light upstream from dichroic mirror 571) emitted by the first light source in a first direction (indicated by the solid arrow head to the right in the fig 22) and a second part of the light in a second direction (light path down from the dichroic mirror 571 to the color sensor 550 in fig 22) different from the first direction; 
a detector (color sensor 550; fig 22; [0184]) on an optical path of the second part of the light emitted in the second direction by the optical member, the detector to detect an amount of incident light;
an optical path changer (dichroic mirror 157; fig 22; described under the overall configuration example of the first embodiment [0063]) to change the optical path of the first part of the light emitted from the first light source  (fig 22 shows the folding of the light path due to the dichroic mirror 157)”.
Oki does not disclose: 
“an illumination optical system provided on an optical path of the first part of the light emitted in the first direction by the optical member and configured to direct incident light to be emitted to an outside”.  Oki does show this feature/function schematically as the light path emanating from the dichroic mirror 571 as the solid arrow heading to the right in fig 22, but does not specify the actual structure.  Hara teaches such a specific structure as a light guide 13 in fig 3 which directs incident illumination light external/outside the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hara into the invention of Oki in order to configure the medical light source device, e.g. as claimed because allows guiding of the illumination light to the target imaging object.
an optical path changer “configured “ to “dynamically change an angel between light output from the first light source and the optical member to” change the optical path of the first part of the light emitted from the first light source “in accordance with the amount of incident light detected by the detector to control an intensity in the first part of the light”.  To this end, Oki does disclose the motivation for adjusting the light intensity of the emitted light based on the amount of light detected by the detector [0187-0188] and [0092] describes the purpose as to provide white balance adjustment.  Hara teaches in the same field of endeavor, rotating reflecting mirrors 23, 24 as in fig 3 in the path of illumination light which directs and diverts the illumination light resulting in adjusting the light intensity of the emitted light (5:47-52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Hara into the invention of Oki in order to configure the medical light source device, e.g. as claimed because it provides a secondary backup manner for adjusting the illumination in the event of a component failure.
For claim 4, modified Oki discloses a “medical light source device according to claim 1, wherein the first light emitting device source includes: 
a first light emitter (Oki: blue light source 130B; [0056]) that emits light of a first wavelength band, and 
a first optical fiber (Hara: light guide 13 in fig 3 to provide illumination paths as in Oki fig 22) that guides [[guide]] the light from the first light emitter to the optical member; and 
a second light emitter (Oki: green light source 130G; [0056]) that emits light of a second wavelength band different from the first wavelength band, and 
a second optical fiber (Hara: light guide 13 in fig 3 to provide illumination paths as in Oki fig 22) that guides the light from the second light emitter to the optical member, and 
the optical member (dichroic mirror 571; fig 22; [0184]) transmits a part of the light emitted from the first light emitter and from the second light emitter in the second direction ([0184])”.
For claim 5, Oki discloses “a medical light source device according to claim 4, 
wherein the optical member transmits light of a part of the first wavelength band of the light emitted from the first light emitter and a part of the second wavelength band of the light emitted from the second light emitter, in the second direction ([0184-0185])”.
For claim 6, Oki discloses “a medical light source device according to claim 4, 
wherein the optical member transmits a predetermined proportion of the light emitted from the first light emitter and the second light emitter, in the second direction ([0184-0185])”.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US2017/0272720 and Hara et al. US5,078,150 as applied to claim 1 above, and further in view of Nakahashi US4,232,933.
For claim 2, 
Modified Oki discloses a “medical light source device according to claim 1, further comprising 
Wherein the first light source includes: 
a light emitter (Oki: blue light source 130B; [0056]) that emits light of a predetermined wavelength band; and 
a light guide (Hara: light guide 13 in fig 3) [[source]] that guides [[guide]] the light from the light emitter to the optical member, and 
the optical path changer is configured to alter the angle by changing an angle of one or more elements in the folded optical system (Hara: rotating reflecting mirrors 23, 24; 5:47-52)”.
Oki does not disclose:
“a folded optical system provided between the first light source and the optical member and configured to fold the light emitted by the first light source and direct the light to the optical member”.
Nakahashi teaches folding of light paths with the express purpose of achieving a compact construction (fig 6a, 6b; 5:3-24).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nakahashi into the invention of Oki in order to configure the medical light source device, including providing “a folded optical system” as claimed, where the optical path changer/dichroic mirror 157 of Oki now folds the light path onto the newly configured folded optical system, because it achieves “a compact construction of the entire optical system” (Nakahashi: 5:10-11).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US2017/0272720 and Hara et al. US5,078,150 as applied to claim 1 above, and further in view of Morishita US2016/0302652.
For claim 7, 
Oki discloses a “medical light source device according to claim 1, further comprising: 
a second light source (white light source 130W; fig 22) that emits light having a larger wavelength band than the light emitted by the first light source (white light has a larger wavelength band than narrow band light [0080] which describes the second emission light as a white light and also indicates this second light has a larger wavelength band than the other RGB lights); and 
a combining member (mirror 152 by directing the white light onto the path of the RGB lights as combining and further directs the light onto the illumination optical system; fig 22) that combines the light emitted from the first light source and the light emitted from the second light source and directs combined light on the illumination optical system”.
Oki does not disclose
“wherein the optical member is provided upstream of the combining member”.
Morishita teaches providing a white illumination light/light source 31 in fig 1 (as the claimed second light source) in addition to narrow band illumination 32 at an entrance to the light-guide fiber 41 that directs combined light to outside the device (as the claimed illumination optical system), including a dichroic mirror 33 in fig 1 (as the claimed combining member) which combines the narrow band illumination light and the white illumination light and directs it onto the light-guide fiber 41.  The dichroic mirror 33/combining member is configured at the exit with coupling lens 34 for providing the function of the last step of consolidating all the illumination light before emitting the light (Morishita: fig 1), i.e. the dichroic mirror 571/optical member of Oki used earlier for light intensity detection and regulation, would be configured upstream of the final element, the combining member of Morishita.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Morishita into the invention of Oki in order to configure the medical light source device such that the white light is modified to be downstream of the optical member, i.e. where the optical member is upstream of the combining member because it provides concurrent white light illumination and imaging (Morishita: fig 1) in a configuration where the white light illumination is provided after the light monitor unit for simplified color monitoring using the color light beams RGB (Oki: [0195] describes “it is possible to adjust the light amount and the color temperature of the illumination light by adjusting the light amount on each of the color light beams”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US2017/0272720 and Hara et al. US5,078,150 as applied to claim 1 above, and further in view of Steffen et al. US2016/0235276.
For claim 8, 
Oki does not a “medical light source device according to claim 1, further comprising 
a pinhole provided upstream of the optical path of the optical path changer and formed with a preliminarily set diameter, through which the optical path passes”.
Steffen teaches an illumination field diaphragm 86 in fig 3 [0044] for controlling and guiding illumination light on an optical path.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Steffen into the invention of Oki in order to configure the medical light source device, e.g. as claimed because it helps to control and guide the illumination light ([0044]).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki US2017/0272720 and further in view of Hara et al. US5,078,150 as applied to claim 1 above, and further in view of Muramatsu et al US2020/0154028.
For claim 9, Oki discloses the “medical light source device according to claim 1, further comprising: control circuitry (CPU in fig 23; [0185]) configured to receive the detected amount of incident light”.
Oki does not disclose the “compare the detected among of incident light to a threshold to determine a difference, control the optical path changer in accordance with the difference”.  Muramatsu teaches in the same field of endeavor, of providing an upper threshold of light quantity in the context of a variable light amount control, i.e. comparing the light to a threshold to provide as a maximum amount of light [0104-0105, 0195].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Muramatsu into the invention of Oki in order to configure the medical light source, e.g. as claimed because it provides a safe operating range and “prevent an excessive burden from being placed on the observation object [0104].
For claim 10, modified Oki discloses the “medical light source device according to claim 9, wherein the threshold is a value corresponding to a maximum received amount of light on the detector (Muramatsu: [0104])”.
For claim 11, modified Oki discloses the “medical light source device according to claim 9, wherein the threshold is a value corresponding to a maximum received amount of light (Muramatsu: [0104]) on the detector in a predetermined wavelength band (Oki: blue light source 130B; fig 21, 22; [0183])”.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant argues the cited references do not disclose all the limitations of claim 1.  Applicant provides as support for this assertion that Hara teaches “rotary filters that pass only specific portions of the waveband at a controlled speed”.  This is not found persuasive since Hara was not relied upon using these rotary filters, but rather rotating reflecting mirrors 23, 24 as in fig 3 in the path of illumination light which directs and diverts the illumination light resulting in adjusting the light intensity of the emitted light (5:47-52).  As provided for in the rejection, these rotating mirrors are relied upon for disclosing critical aspects of the claimed invention.  Therefore, applicant’s arguments are considered not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795